March 30, 2012


Mr. John Michael 'Jack' McKinley
Ramey Chandler McKinley & Zito, P.C.
750 Bering Drive, Suite 600
Houston, TX 77057

Mr. Levon G. Hovnatanian
Martin Disiere Jefferson & Wisdom LLP
808 Travis, Suite 1800
Houston, TX 77002
Ms. Toni M. Triplett
Triplett Law Firm
1445 North Loop West, Suite 650
Houston, TX 77008

RE:   Case Number:  11-0023
      Court of Appeals Number:  09-09-00453-CV
      Trial Court Number:  06-05-04721 CV

Style:      JUANA LORENA ARVIZU, INDIVIDUALLY AND A/N/F JONATHAN RENE
      ARVIZU, MONTGOMERY COUNTY AUTO AUCTION AND EDWARD CANTU
      v.
      THE ESTATE OF GEORGE PUCKETT D/B/A PUCKETT AUTO SALES

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Thomas E. Quirk     |
|   |Ms. Carol Anne Flores   |
|   |Ms. Barbara             |
|   |Gladden-Adamick         |